Citation Nr: 9932467	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  96-42 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left hip disorder, 
secondary to a service connected left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to 
September 1978.  

In a July 1996 rating action, service connection was also 
denied for a left hip disorder, a right knee disorder, and 
gout, secondary to a left knee disorder, and for atrophy of 
the left buttock.  A timely Notice of Disagreement (NOD) was 
submitted, and the veteran was issued a statement of the case 
(SOC) on all these issues.  He also submitted a timely 
substantive appeal.  

In December 1996, the veteran submitted a claim for an 
increased rating for disorders of the lumbar and thoracic 
spine.  In a subsequent rating action, dated in September 
1998, service connection continued to be denied for the left 
hip disorder.  However, service connection was granted for a 
right knee disorder, with a 10 percent rating awarded; for 
atrophy of the buttocks, with a 20 percent rating awarded; 
and for gout, with a 20 percent rating awarded.  
Additionally, the evaluation for arthritis of the lumbar and 
thoracic spine was increased from 20 percent to 40 percent.  
The veteran did not submit an NOD to these ratings.  
Accordingly, the Board finds that the issues of increased 
ratings for the disorders for which service connection was 
granted in the September 1998 RO determination and of an 
increased rating for spinal arthritis are not for Board 
review.  Therefore, the sole issue for Board consideration is 
the issue of entitlement to service connection for a left hip 
disorder, secondary to the service-connected left knee 
disability.  


FINDING OF FACT

The veteran has provided medical evidence establishing an 
etiological relationship between a left hip disorder, 
manifested by early arthritis and pain, and the service 
connected left knee disorder.  


CONCLUSION OF LAW

A left hip disorder is proximately due to the service-
connected left knee disorder.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.310 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Of record are reports of treatment afforded the veteran by 
the VA.  In a July 1995 treatment note, the veteran reported 
low back pain and hip pain.  X-ray films taken at that time 
showed the joint space to be adequately maintained.  There 
was some eburnation of the weight bearing surface of the 
acetabulum suggesting very early degenerative arthritis.  The 
assessment was osteoarthritis of the left hip.  On 
consultation in October 1995, the veteran reported that gait 
changes, caused by a shortening of the left leg arising out 
of a left knee fusion, caused back, left hip and right knee 
pain.  The consultation was limited to the veteran's spine.  
In treatment at the podiatry clinic in December 1995, 
examination of the veteran's left leg from the hip to the 
ankle, showed a fusion with left leg shortening of 3/4 of an 
inch.  During treatment in December 1996, the veteran 
complained of left hip pain and right knee pain.  He had been 
taking medication, but had to discontinue this medication due 
to gastric complications.  The joint pain was worse with 
ambulation and at night.  The treating physician explained to 
the veteran that the options were limited with regard to the 
left hip pain, and that the right knee would decrease in 
status over time secondary to increased stress from the left 
hip.  X-ray films of the whole length of the left leg were 
obtained at that time, showed a possible fusion across the 
joint space at the junction of the tibia and femur.  

The veteran was examined for compensation purposes by the VA 
in July 1997.  On a joints examination, the veteran reported 
constant discomfort in the left hip area, particularly in the 
left groin and trochanteric region.  The examiner concluded 
that the claimed disability of the left hip was directly and 
proximately related to the claimed service connected 
disability subsequent to the left knee area surgery.  He also 
underwent a bones examination at that time.  The X-ray films 
taken in December 1996 were reviewed, and it was concluded 
that the films of the left hip were normal.  He retained full 
range of motion of the left hip, with pain on motion.  X-ray 
films taken at that time showed the appearance of the left 
hip and proximal femur to be unchanged since the December 
1996 X-ray films.   

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310 
(1999).  Additionally, when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc)

In the veteran's case, he has contended that he has a left 
hip disorder resultant from his service connected status post 
excision of the left knee and distal femur for giant cell 
tumor with shortening of the leg and ankylosis of the knee 
joint.  The evidence of record indicates that while the 
veteran retains full range of motion of the left hip, there 
is pain on motion.  While X-rays in 1997 were reported as 
normal, earlier X-ray films have demonstrated early 
degenerative arthritis of the left hip.  

For service connection to be granted for this left hip 
disorder, however, the veteran must provide evidence showing 
an etiological relationship between the left hip disorder and 
the service connected left knee disorder.  As this question 
is medical in nature, and therefore beyond the veteran's 
competence, the evidence must likewise be medical in nature.  
Grottveit v. Brown, 5 Vet. App. 91-93 (1993); Espiritu v. 
Derwinski, 2. Vet. App. 492 (1992); Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991). 

When the veteran was examined for compensation purposes in 
July 1997, the examiner concluded the left hip pain was 
directly and proximately related to the service connected 
left knee disability.  While X-rays at that time were 
reported as normal, prior radiographic studies were 
interpreted as showing early degenerative changes. Under such 
circumstances, and resolving all reasonable doubt in the 
veteran's favor, the Board holds that service connection for 
a left hip disorder, secondary to the service connected left 
knee disorder, is warranted.  


ORDER

Service connection for a left hip disorder, secondary to a 
service connected left knee disorder, is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

